ANTHONY F. SHELLEY
MILLER & CHEVALIER CHARTERED
900 Sixteenth St. NW
Washington, DC 20006
Telephone: (202) 626-5924
Facsimile: (202) 6265801
ashelley@milchev.com

STEFAN T. WALL
MICHAEL D. MCLEAN
WALL, MCLEAN & GALLAGHER, PLLC
P.O. Box 1713
Helena, MT 59624
Telephone: (406) 442-1054
Facsimile: (406) 442-6455
stefan@mlfpllc.com
mmclean@mlfpllc.com
Attorneys for Caring For Montanans, Inc.

STANLEY T. KALECZYC
KIMBERLY A. BEATTY
M. CHRISTY S. McCANN
BROWNING, KALECZYC, BERRY & HOVEN, P.C.
800 North Last Chance Gulch, Suite 101
P.O. Box 1697
Helena, MT 59624
Telephone: (406) 443-6820
Facsimile: (406) 443-6883
stan@bkbh.com
kim@bkbh.com
christy@bkbh.com
Attorneys for Health Care Service Corporation

///

///

///
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION

______________________________
                                    )
The Depot, Inc., et al.,            )      Case No. 16-CV-00074-DLC
            Plaintiffs,             )
                                    )      CARING FOR MONTANANS, INC.’S
      vs.                           )      AND HEALTH CARE SERVICE
                                    )      CORPORATION’S RESPONSE TO
Caring for Montanans, Inc., et al., )      THE COURT’S ORDER ON THE
            Defendants.             )      RETENTION OF JURISDICTION
______________________________ )

      Defendants Caring for Montanans, Inc. and Health Care Service Corporation

respectfully respond to the Court’s order of April 10, 2019 requesting the parties’

positions on whether to retain federal jurisdiction over the potential state-law

claims remaining after the Ninth Circuit’s decision in this matter. For the reasons

outlined below, Defendants believe that the Court should retain jurisdiction until

the case concludes in its entirety; but, at a minimum, it should do so until the time

the U.S. Supreme Court determines the upcoming petitions for certiorari that both

sides, respectively, will file. Defendants also request that, in the event the Court

does retain jurisdiction, it stay proceedings here until the Supreme Court’s

proceedings conclude.

                                  BACKGROUND

      This case commenced in this Court in June 2016. At that time, Plaintiffs

filed an original complaint raising federal claims under the Employee Retirement
Income Security Act (“ERISA”), along with state-law claims. The Court

dismissed that complaint, with leave for amendment. Plaintiffs then filed an

amended complaint, again raising ERISA and state-law claims. The Court

dismissed the amended complaint too. While the case was extant in this Court,

Plaintiffs propounded, and Defendants answered, discovery.

      Plaintiffs then pursued an appeal with the Ninth Circuit. On February 6,

2019, the Ninth Circuit affirmed dismissal of all ERISA claims, but – as to some

state-law claims – reversed this Court’s ruling that ERISA preempted state law.

See Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643 (9th Cir. 2019).

Additionally, on the state-law allegations that the Ninth Circuit deemed not to be

preempted, the Ninth Circuit affirmed their dismissal, agreeing with this Court that

those state-law claims – which sounded in fraudulent inducement and

misrepresentation – had not been pled with the necessary particularity under Fed.

R. Civ. P. 9(b). Finally, the Ninth Circuit left open the possibility that Plaintiffs

could seek further to amend their state-law claims to try to plead them with the

required particularity; it noted that it would be within this Court’s discretion to

determine whether to retain federal jurisdiction over any such effort by Plaintiffs,

now that the federal ERISA claims’ dismissal had been affirmed, or instead to

dismiss the case in favor of Plaintiffs pursuing any remaining claims in state court.




                                           2
      The time for either side to seek certiorari from the part of the Ninth Circuit’s

decision unfavorable to it does not expire until June 13, 2019. The parties have

conferred and indicated to one another that they each intend to file a petition for

certiorari. Plaintiffs seemingly would challenge the dismissal of the ERISA

claims, and Defendants would challenge the non-preemption of the state-law

claims.

      In response to the Ninth Circuit’s decision, this Court issued an order on

April 10, 2019 asking the parties to brief the issue of whether the Court should

retain jurisdiction. This brief is Defendants’ response to the order.

                                   ARGUMENT

      “‘The decision whether to continue to exercise supplemental jurisdiction

over state law claims after all federal claims have been dismissed lies within the

district court’s discretion.’” Satey v. JPMorgan Chase & Co., 521 F.3d 1087, 1091

(9th Cir. 2008) (quoting Foster v. Wilson, 504 F.3d 1046, 1051 (9th Cir. 2007)).

Whether to retain jurisdiction turns on “principles of economy, convenience,

fairness and comity.” Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 357 (1988);

accord Trs. of Constr. Indus. & Laborers Health & Welfare Trust v. Desert Valley

Landscape & Maint., Inc., 333 F.3d 923, 925 (9th Cir. 2003). These factors favor

the Court’s prospective retention of the case, and the Court, therefore, should

continue to exercise its jurisdiction over the action until the case’s completion.


                                          3
      First, judicial economy is served by the Court retaining the case, because the

Court has substantial familiarity with the matter, given its overseeing of the case

for many months and through decisions on two separate motions to dismiss; plus, a

factual record, through discovery, already exists in these proceedings. The state

court, in contrast, would have no such familiarity and would need to “get up to

speed” on the matter. See In re Nucorp Energy Secs. Litig., 772 F.2d 1486, 1491

(9th Cir. 1985) (“The district court was eminently familiar with the facts and issues

underlying the [plaintiff’s] state claims and was right in not imposing

unnecessarily on a state court or on [the defendant] a repetition of pleadings,

motions, discovery and other pre-trial proceedings”); see also Mackey v. Pioneer

Nat’l Bank, 867 F.2d 520, 523 (9th Cir. 1989) (“retention of jurisdiction well

served the purposes of judicial economy and efficiency,” even where federal claim

had been dismissed soon after removal to federal court).

      Moreover, on judicial economy, it is very possible that, insofar as Plaintiffs

do seek to amend their complaint to try to supply the particularity they so far have

not, they will be unsuccessful and the case will be quickly dismissed again. After

all, Plaintiffs have tried twice already to plead appropriately, and they have failed.

In the event any remaining state-law claims are destined for another dismissal on

the same ground, a requirement to file a new case in another jurisdiction simply to

get to that quick ending is highly inefficient.


                                           4
      Second, on convenience, this forum plainly is convenient for Plaintiffs, as

they chose to file here in the first instance; this is not a removed case. Defendants

also hereby stipulate to the convenience of the forum.

      Third, as to fairness, there is no unfairness to Plaintiffs to insist that they

remain in the forum in which they chose to commence their case. No doubt, they

wanted a federal forum because they saw ERISA claims as their main enforcement

mechanism. They gambled wrongly on that score, but should be required to live

with the consequence of the gamble – namely, pursuing in the same forum any

remaining state-law claims. Additionally, it would be unfair to Defendants to

relegate them at this juncture to a state forum, when a looming issue will be

whether Plaintiffs – in their effort to amend again their complaint – are raising only

the allegations that the Ninth Circuit said might be permissible. This part of the

Ninth Circuit’s decision is complicated, as the Court of Appeals did not say that all

state-law claims are allowable, but only state-law claims constituting “alleg[ations

that] misrepresentations occurred prior to any [ERISA] plan’s existence.” Depot,

915 F.3d at 665 (emphasis added). Should Plaintiffs attempt to plead state-law

allegations beyond the limited domain the Ninth Circuit has allowed, those

averments would have to be dismissed consistent with the Ninth Circuit’s decision

and mandate. With Plaintiffs having prompted the expenditure of substantial

litigation resources by Defendants in the federal system already, it is unfair to


                                           5
Defendants to divert them to state court to police Plaintiffs’ compliance with the

Ninth Circuit’s decision, with all the costs of seeking to alert the state court to the

intricacies of the Ninth Circuit’s holding.

      Fourth, on the same basis, comity is also served by this Court retaining

jurisdiction. That is, because the Ninth Circuit has set guardrails for the type of

state-law allegations that can survive (assuming the allegations can be stated with

particularity), the state court will be placed in an awkward position if the case

arrives there. It will need to enforce the Ninth Circuit’s decision, and whether it

does so correctly would be determined by the state appellate system, not the Ninth

Circuit. To avoid placing the state courts in the uneasy position of policing a

federal appellate ruling, this Court should keep the case.

      For all of these reasons, the Court should retain jurisdiction over this case

until the case’s ultimate completion and closing. At a minimum, however, there is

an unassailable basis for the Court to retain jurisdiction for the immediate future –

i.e., until the Supreme Court resolves the certiorari petitions that both sides

imminently intend to file in the Supreme Court. A variety of results may occur as

a result of those petitions. Among them, if the Supreme Court grants certiorari to

review the dismissal of the ERISA claims and then reverses the Ninth Circuit (as

Plaintiffs assumedly will request), there will remain federal claims in this case, and

the retention of jurisdiction will become mandatory. On the other hand, if the


                                           6
Supreme Court grants certiorari in order to review the non-preemption of state-law

claims (as Defendants will request), the Supreme Court could reverse the Ninth

Circuit in that respect, meaning no claims at all should go forward in this Court or

state court. Were this Court to have, in the meantime, relinquished jurisdiction in

favor of a possible restarting of the case in state court, difficult questions would

arise as to how then to honor any Supreme Court reinstatement of the ERISA

claims or, alternatively, how to enforce any Supreme Court judgment that all state-

law claims are preempted. And any work the state court might have done to begin

processing and resolving the case brought to it might be entirely for naught, again

depending on the Supreme Court’s resolution of the certiorari petitions. Under

these circumstances, the judiciary’s resources would be conserved, and the federal

and state spheres of authority would best be respected, if the Court retains federal

jurisdiction over the case at least until the Supreme Court proceedings conclude.

See Palmer v. Web Indus., Inc., No. CV-04-2362, 2007 U.S. Dist. LEXIS 14477, at

*5 (D. Ariz. Feb. 26, 2007) (retaining jurisdiction when prospect of further

appellate proceedings in federal system still remained).

      Finally, Defendants believe that it is appropriate to stay proceedings in this

Court presently, if the Court does determine to retain jurisdiction. “[T]he power to

stay proceedings is incidental to the power inherent in every court to control the

disposition of the causes on its docket with economy of time and effort for itself,


                                           7
for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936);

accord Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-64 (9th Cir.

1979) (“A trial court may, with propriety, find it is efficient for its own docket and

the fairest course for the parties to enter a stay of an action before it, pending

resolution of independent proceedings which bear upon the case.”). In this

instance, how and if the Court should proceed with the case may be substantially

affected by the Supreme Court’s resolution of the certiorari petitions, such that

staying the case here at this time furthers efficiency.




                                           8
                                   CONCLUSION

        Defendants respectfully request that the Court retain jurisdiction over this

case.

        Respectfully submitted this 3d day of May 2019.

                                  MILLER & CHEVALIER CHARTERED
                           By:    /s/ Anthony F. Shelley
                                  Anthony F. Shelley
                                  900 Sixteenth St. NW
                                  Washington, DC 20006

                                  WALL, McLEAN & GALLAGHER, PLLC
                           By:    /s/ Stefan T. Wall
                                  Stefan T. Wall
                                  P.O. Box 1713
                                  Helena, MT 59624

                                  ATTORNEYS FOR CARING FOR MONTANANS, INC.

                                  BROWNING, KALECZYC, BERRY &
                                  HOVEN, P.C.
                           By:    /s/ Stanley T. Kaleczyc
                                  Stanley T. Kaleczyc
                                  Kimberly A. Beatty
                                  M. Christy S. McCann
                                  800 North Last Chance Gulch, Suite 101
                                  P.O. Box 1697
                                  Helena, MT 59624

                                  ATTORNEYS FOR HEALTH CARE SERVICE
                                      CORPORATION




                                           9
                        CERTIFICATE OF SERVICE

      I hereby certify that, on May 3, 2019, a copy of the foregoing document was
served upon the following persons by the following means:

1,2,3,4,5 CM/ECF
          Hand Delivery
          Mail
          Overnight Delivery Service
          Fax
          E-Mail

1.        Clerk, U.S. District Court

2.        Stefan T. Wall and Michael D. McLean
          Wall, McLean & Gallagher, PLLC
          P.O. Box 1713
          Helena, MT 59624

3.        John Morrison and Linda M. Deola
          Morrison, Sherwood, Wilson & Deola, PLLP
          P.O. Box 557
          Helena, MT 59624

4.        John Heenan
          Heenan & Cook, PLLC
          1631 Zimmerman Trail
          Billings, MT 59102

5.        Stanley T. Kaleczyc, Kimberly A. Beatty, and M. Christy S. McCann
          Browning, Kaleczyc, Berry & Hoven, P.C.
          P.O. Box 1697
          Helena, MT 59624-1697

                                       /s/ Anthony F. Shelley
                                       Anthony F. Shelley
                                       900 Sixteenth St. NW
                                       Washington, DC 20006
                                       ATTORNEYS FOR CARING FOR
                                             MONTANANS, INC.
                                        10
                      CERTIFICATE OF COMPLIANCE
      Pursuant to Local Rule 7.1(d)(2)(E), the undersigned hereby certifies that the

attached brief contains 1,741 words, as calculated by the word-processing system

used to prepare the brief, excluding the portions excludable under the same Local

Rule. The undersigned also certifies that, pursuant to Local Rule 10.1(a), the brief

is type-written and double-spaced in at least 14-point font.

                                  By: /s/ Anthony F. Shelley
                                      Anthony F. Shelley
                                      900 Sixteenth St. NW
                                      Washington, DC 20006
                                      ATTORNEYS FOR CARING FOR
                                            MONTANANS, INC.




                                         11
